Case 8:18-cv-01491-DOC-JDE Document 35 Filed 12/10/18 Page 1 of 1 Page ID #:300



                         UNITED STATES DISTRICT COURT                                JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. SA CV 18-1491-DOC (JDEx)                              Date: December 10, 2018

 Title: DARRELL HALLETT V. ST LIBERTY, LLC ET AL

 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                   Not Present
             Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
               None Present                                  None Present



       PROCEEDINGS (IN CHAMBERS): ORDER DISMISSING CASE

        On November 19, 2018, the Court issued an Order Granting Defendants St
 Liberty, LLC, Alan Swimmer, and G. Robert Toney’s Motion to Dismiss Case (Dkt. 34).
 Plaintiff Darrell Hallett’s Second Amended Complaint, if desired, was due on or before
 December 3, 2018. Plaintiff has not filed a Second Amended Complaint or responded to
 the Order in any fashion.

      Accordingly, pursuant to Local Rule 7-12, the Court ORDERS that this case be
 DISMISSED WITHOUT PREJUDICE,

       The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11
  CIVIL-GEN                                                          Initials of Deputy Clerk: djl
